DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/10/2022 has been entered.
Applicant’s amendment/response filed 02/10/2022 has been entered and made of record. Claims 1 and 8 were amended. Claims 1-8 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cueto (US 2015/0177933) in view of Yamada (US 2012/0287165), Chandhri (US 2008/0062141), and Tecarro et al. (US 2014/0380244).
Regarding claim 1, Cueto teaches/suggests: A display method comprising: 
including an image to be displayed so as to be disposed on a first virtual axis, in either of a first display image and a second display image (Cueto [0042]: “In this particular embodiment, the thumbnail scrubber bar shows thumbnail images of the pages of digital content allowing the user to scroll through and preview the digital content.”); 
displaying the first display image and the second display image on a first screen and a second screen, respectively, the first display image including a sequence of images (Cueto [0042]: “As can be seen in this example, the main device viewer continues displaying page 1 in the background and users can preview other pages in the thumbnail scrubber without losing track of their original location.” [The thumbnail scrubber meets the claimed first screen; the main device viewer meets the claimed second screen.]); and 
disposing a boundary between the first screen and the second screen between the first display image and the second display image adjacent to each other (Cueto Fig. 3B: the illustrated boundary between the thumbnail scrubber and the main device viewer).
Cueto does not teach/suggest rotated around a respective second virtual axis crossing the first virtual axis. Yamada, however, teaches/suggests rotated around a respective second virtual axis crossing the first virtual axis (Yamada 

Cueto does not teach/suggest rotated around the first virtual axis. Chandhri, however, teaches/suggests rotated around the first virtual axis (Chandhri [0204]-[0205]: “As shown in FIG. 26A, the user places their finger over the image to be flipped … As shown in FIG. 26B, the edge of the image at the beginning of the slide follows the finger as it moves vertically.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify a thumbnail image of Cueto to be rotated around a horizontal axis (the claimed first virtual axis) as taught/suggested by Chandhri to be flipped.

Nor does Cueto teach/suggest the second display image including two images corresponding to two images that are adjacent to each other in the sequence of images, the two images included in the second display image and the sequence of images included in the first display image are simultaneously displayed. Tecarro, however, teaches/suggests the second display image including two images (Tecarro [0040]: “As can be seen, the device is being held in the 

As such, Cueto as modified by Yamada, Chandhri, and Tecarro teaches/suggests the second display image including two images corresponding to two images that are adjacent to each other in the sequence of images, the two images included in the second display image and the sequence of images included in the first display image are simultaneously displayed (Cueto [0042]: “In this particular embodiment, the user can view thumbnail images for pages 1-4 in the thumbnail scrubber, and the thumbnail image for page 1 is highlighted, shaded, or otherwise altered in appearance or size in order to indicate to the user that it is associated with the currently displayed content;” Tecarro [0040]: “As can be seen in FIG. 6b, when the inward pinch gesture is performed, the visual table of contents mode is engaged and the page spread images are displayed on the touch screen with their corresponding page numbers. In this specific embodiment, while the device is being held in the landscape position, selecting any one of the page spreads of the visual table of contents will display both of those pages, as shown in FIG. 6c.”). In view of Cueto and Tecarro, the main display viewer would display two pages while the thumbnail scrubber would simultaneously highlight the corresponding adjacent thumbnail images.

Regarding claim 2, Cueto as modified by Yamada, Chandhri, and Tecarro teaches/suggests: The display method according to Claim 1, wherein the first display image and the second display image are displayed except a part running off one of the first screen and the second screen where the first display image and the second display image are displayed (Cueto Fig. 3B: the illustrated part running off of the main device viewer).

Regarding claim 3, Cueto as modified by Yamada, Chandhri, and Tecarro teaches/suggests: The display method according to Claim 1, wherein the first display image includes an image bundle having a plurality of the images arranged in a first direction, and the second display image includes a main image obtained by expanding a page corresponding to an image selected from the plurality of images (Cueto [0042]: “In this particular embodiment, the user can view thumbnail images for pages 1-4 in the thumbnail scrubber, and the thumbnail image for page 1 is highlighted, shaded, or otherwise altered in appearance or size in order to indicate to the user that it is associated with the currently displayed content.”).

Regarding claim 4, Cueto as modified by Yamada, Chandhri, and Tecarro teaches/suggests: The display method according to Claim 3, wherein the second display image includes a reference image in addition to the main image, and the reference image is determined by selecting another image from the image bundle 

Regarding claim 5, Cueto as modified by Yamada, Chandhri, and Tecarro teaches/suggests: The display method according to Claim 3, wherein the image selected is displayed in a double-page spread state (Cueto [0042]: “In this particular embodiment, the user can view thumbnail images for pages 1-4 in the thumbnail scrubber, and the thumbnail image for page 1 is highlighted, shaded, or otherwise altered in appearance or size in order to indicate to the user that it is associated with the currently displayed content;” Tecarro [0040]: “As can be seen in FIG. 6b, when the inward pinch gesture is performed, the visual table of contents mode is engaged and the page spread images are displayed on the touch screen with their corresponding page numbers. In this specific 

Regarding claim 6, Cueto as modified by Yamada, Chandhri, and Tecarro teaches/suggests: The display method according to Claim 3, wherein the image selected is displayed so as to increase in distance from an adjacent image to prevent superimposition with the adjacent image (Yamada [0085]: “In a certain range with the selected thumbnail image as a reference, the interval between the selected thumbnail image and the next thumbnail image is largest.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 7, Cueto as modified by Yamada, Chandhri, and Tecarro does not teach/suggest: The display method according to Claim 3, wherein a plurality of the image bundles is displayed so as to be arranged in a second direction crossing the first direction. Yamada further teaches/suggests wherein a plurality of the image bundles is displayed so as to be arranged in a second direction crossing the first direction (Yamada [0114]: “When a thumbnail image of a shopping program is selected, thumbnail image groups containing different contents according to hierarchical levels may be displayed.”). Before the effective filing date of the claimed invention, it would have been obvious for one of 

Claim 8 recites limitations similar in scope to those of claim 1 and is rejected using the same rationale. Cueto as modified by Yamada, Chandhri, and Tecarro further teaches/suggests a processor (Cueto Fig. 2A: the illustrated processor)
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding Matsuki are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2005/0091596 – 3D view of data collection
US 2010/0325568 – thumbnail images
US 2013/0249940 – thumbnail images
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611